Citation Nr: 0310780	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-24 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to 
January 1946 and again from October 1950 to October 1951.  

This appeal arises from a May 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans' Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, and awarded a 30 percent evaluation, effective 
May 28, 1999.  The veteran disagreed with the 30 percent 
evaluation and the current appeal ensued.   


REMAND

The veteran and his representative contend, in essence that 
the veteran's service-connected PTSD is more severe than the 
current evaluation reflects.  

The United States Court of Appeals for Veterans Claims 
(Court) rendered a decision in Fenderson v. West, 12 Vet. 
App. 119 (1999), distinguishing between a veteran's 
dissatisfaction with the initial rating assigned following 
the grant of service connection, and a claim for an increased 
rating for a service-connected condition.  The Court 
indicated that in the case of an initial rating, separate 
ratings could be assigned for separate periods of time based 
on the facts found, a practice known as "staged" ratings.  
The Court also reiterated that in a claim for an original or 
an increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court made clear that 
it's holding in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following the award of service connection for that 
disability.  Since this is the veteran's initial claim and 
award for his service-connected PTSD, and he has expressed 
disagreement with the evaluations assigned, the RO should 
evaluate the claim with consideration of staged ratings 
consistent with Fenderson.   

Additionally, the United States Court of Appeals for the 
Federal Circuit has recently invalidated the regulations 
which empowered the Board to both issue written notification 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA) to veterans and 
to consider additional evidence without prior RO review in 
the absence of a waiver of such review by the veteran or his 
representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002) are 
fully met.  

2.  The RO should then readjudicate the 
evaluation for the veteran's PTSD.  If 
the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered.  The veteran and his 
accredited representative should be given 
the opportunity to respond to the SSOC.  
Since this claim is for an evaluation in 
excess of 30 percent, effective from 
May 28, 1999, for his PTSD, and this is 
an initial evaluation instead of an 
increased rating, the RO should consider 
the holding in Fenderson and whether 
further staged ratings are in order for 
this disability.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




